ORIGINAL                                                                                     04/28/2021


            IN THE SUPREME COURT OF THE STATE OF                                         Case Number: PR 21-0005
                                                                   MONTANAFILED
                                        PR 21-0005
                                                                                   APR 2 8 2021
                                                                                b'owen Greenwood
                                                                               !erk of Supreme Court
                                                                                        nf Montana

  IN RE THE MOTION OF DAVID M.S.
                                                               SUPPLEMENTAL
  DEWHIRST FOR ADMISSION TO THE
                                                                   ORDER
  BAR OF THE STATE OF MONTANA



        David M.S. Dewhirst filed a motion for admission to the Bar ofthe State ofMontana
  pursuant to Rule V ofthe Rules for Admission, Admission on Motion. We issued an order
  on April 27, 2021, noting that Dewhirst had satisfied the requirements prerequisite to
  admission on motion under Rule V and granting the motion. We had previously granted
  temporary admission to Dewhirst pending completion of his application for admission on
  motion.
        The Clerk has advised that it was not necessary within our order granting permanent
  admission to require Dewhirst to be sworn in, as that was accomplished at the time of his
  temporary admission. Therefore,
        IT IS HEREBY ORDERED that upon payment of any application fees and
  completion of any other processing requirements as set forth by the Bar Admissions
  Administrator, the admission status of David M.S. Dewhirst will be transferred from
  temporary to permanent active status and so reflected upon the Clerk's records.
        The Clerk is directed to provide copies of this order to Petitioner and to the State
  Bar of Montana.
        DATED thi1-day of April, 2021.



                                                               Chief Justice
    e9.0i A4 44,



        ustices




2